                                          Case 3:20-cv-00328-MMC Document 17 Filed 12/02/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SAMUEL LOVE,                                   Case No. 20-cv-00328-MMC
                                                        Plaintiff,
                                  8
                                                                                        ORDER DISMISSING ACTION
                                                  v.
                                  9

                                  10     TCP - THE CHILDREN'S PLACE, INC.,
                                         et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            By order filed November 10, 2020, plaintiff was ordered to show cause, in writing
                                  14   and no later than November 30, 2020, why the above-titled action should not be
                                  15   dismissed for failure to prosecute. Plaintiff has not filed any response to the Court's
                                  16   order.
                                  17            Accordingly, for the reasons stated in the Court's order of November 10, 2020, the
                                  18   instant action is hereby DISMISSED, pursuant to Rule 41(b) of the Federal Rules of Civil
                                  19   Procedure, for failure to prosecute.
                                  20            IT IS SO ORDERED.
                                  21

                                  22   Dated: December 2, 2020
                                                                                               MAXINE M. CHESNEY
                                  23                                                           United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
